On January 23,1933, a money judgment was obtained against the judgment debtor. On February 18, 1944, the judgment debtor became the owner of an undivided one-sixth interest in certain real property in Kings County by inheritance. On June 21,1950, execution was issued. Pursuant to section 512 of the Civil Practice *1000Act, a levy was made on all the right, title, and interest of the judgment debtor in the real property. That interest was sold on January 22, 1951. In May, 1952, the judgment debtor moved to vacate the levy on the grounds that (1) the levy did not describe the interest of the judgment debtor as that of an heir or devisee; (2) the levy did not describe the interest of the judgment debtor as being that of an undivided one-sixth interest. The motion to vacate the levy was denied because (a) the notice must state that the property levied on is that of an heir or devisee only when the levy is made on property of an heir or devisee of the judgment debtor and not when the property levied on is that of the judgment debtor himself, even though he acquired the property by inheritance; (b) it is not necessary to specify the exact interest of the judgment debtor in the property in the notice of levy. The judgment debtor appeals from the order denying his motion. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur.